THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Kenneth B. Massey, Respondent.

            Appellate Case No. 2014-000912


                              Opinion No. 27409 

                   Submitted May 20, 2014 – Filed July 2, 2014 



                             PUBLIC REPRIMAND


            Lesley M. Coggiola, Disciplinary Counsel, and Ericka M.
            Williams, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Kenneth B. Massey, of Calabash, North Carolina, pro se.



PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a letter of caution, admonition, or public reprimand. In addition,
he agrees to pay the costs incurred in the investigation and prosecution of this
matter by ODC and the Commission on Lawyer Conduct (the Commission) within
thirty (30) days of the issuance of a sanction and to complete the Legal Ethics and
Practice Program Ethics School within nine (9) months of the imposition of a
sanction. We accept the Agreement and issue a public reprimand and order
respondent to pay the costs incurred by ODC and the Commission in the
investigation and prosecution of this matter within thirty (30) days of the date of
this opinion and to complete the Legal Ethics and Practice Program Ethics School
within nine (9) months of the date of this opinion. The facts, as set forth in the
Agreement, are as follows.
                                         Facts

On September 3, 2013, respondent appeared in family court on a motion for
temporary relief on behalf of his client, the father of the child involved in the
custody matter. During the hearing, respondent submitted an affidavit from his
client which contained a material misrepresentation regarding the current custody
of the child involved in the case. Specifically, the affidavit stated that the child had
been living with respondent's client since June 6, 2013. During the hearing, the
child's mother informed the court that the child had been residing with her since
July 4, 2013.

Respondent represents that the affidavit was prepared for a hearing that was
originally scheduled for July 8, 2013, but was rescheduled because the mother of
the child could not be served. Respondent further represents that he was under the
impression that his client had amended the affidavit, but respondent admits he did
not review the affidavit prior to submitting the affidavit to the court on September
3, 2013.
                                         Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 3.3 (lawyer shall not
knowingly make false statement of fact to tribunal or fail to correct false statement
of material fact previously made to tribunal by lawyer) and Rule 8.4(e) (it is
professional misconduct for lawyer to engage in conduct prejudicial to
administration of justice).

Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rules 7(a)(1) (it is ground for
discipline for lawyer to violate Rules of Professional Conduct).

                                     Conclusion

We find respondent's misconduct warrants a public reprimand. Accordingly, we
accept the Agreement and publicly reprimand respondent for his misconduct.1

1
 In 2004, the Court definitely suspended respondent from the practice of law for
two years. In the Matter of Massey, 357 S.C. 439, 594 S.E.2d 159 (2004). He was
reinstated to the practice of law on June 21, 2012. In the Matter of Massey, 398
S.C. 592, 730 S.E.2d 855 (2012). The Court confidentially admonished
respondent in 2007. See Rule 7(b)(4), RLDE (admonition may be used in
Within thirty (30) days of the date of this opinion, respondent shall pay the costs
incurred by ODC and the Commission in the investigation and prosecution of this
matter and, within nine (9) months of the date of this opinion, respondent shall
complete the Legal Ethics and Practice Program Ethics School and shall provide
the Commission with certification of completion of the program no later than ten
(10) days after he has completed the program.

PUBLIC REPRIMAND.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.




subsequent proceedings as evidence of prior misconduct solely upon issue of
sanction to be imposed).